 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDANDERSON AIR ACTIVITIESandINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT and AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C.I.O., Petitioner.Case No. 14-RC-2113. April 22, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Walter A.Werner, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.iPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three -member panel [Chairman Herzog and Members Houstonand Murdock] .Upon the entire record in this case, the Board finds:1.The Employer is engaged in the sale of aircraft and air-craft accessories in Wisconsin and in the operation of theMalden Air Base at Malden, Missouri. It operates the MaldenAir Base under a t:ost-plus-fee contract with the United StatesAir Force for the purpose of training flying cadets. During1952, the Employer purchased and received directly from out-side the State of Missouri, supplies and equipment valuedat approximately $150,000. In addition, it received suppliesvalued at approximately $ 57,000, indirectly from outside theState. During this period, the United States Air Force reim-bursed the Employer for services rendered in an amount inexcess of $3,000,000, exclusive of fees.We find that, even considering the Malden operation separate -ly, the Employer is engaged in commerce within the meaningof the Act and that it will effectuate the policies of the Act toassert jurisdiction.:,2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeks to representat the Malden AirBasea unit of all maintenance employees, excluding office andother clerical employees, mess operations employees, guards,fire department employees, professional and technical employ-ees, and supervisors. The Employer agrees generally with theproposed unit, except that it would include fire departmenttThe hearingofficerreserved for the Board ruling onthe admissibilityof the Employer'sproposed exhibit 8,a statement of employment policies applicableto hourlypaid employees.The Petitionerobjected to its admissibility upon the ground that the exhibit was an attemptto establish in documentary form what it could not otherwise establish.The objection ishereby overruled and the document is admitted in evidence.Z Westport Moving and StorageCompany, 91 NLRB902; Hawthorne School of Aeronautics,98 NLRB 1098. ANDERSONAIR ACTIVITIES307employees,mess operations employees, and plant clericalemployees.; There is no history of collective bargaining.4The Employer gives flight training to Air Force cadets attheMalden Air Base under contract with the United States AirForce. It operates the field, maintains all facilities, and givesground and flight training and instruction. Operations aredivided among the following departments: Base 'maintenance,mess operations,ground transportation,security, fire, air-craftmaintenance, supply, airfield operations, training, andmessage.The parties disagree as to the placement of the followingemployees. The Employer would include and the Petitioner ex-clude them.Mess Operations Department EmployeesUnder its contract with the Air Force, the Employer is re-quired to feed the cadets. It does this in its messhall. Feedingtime is synchronized with flight operations. In addition to themesshall, the Employeroperates a canteenadjacent to theflight line.Food is served in the canteento all personnel. Em-ployeesworking in the messhall and canteen include cooks,bakers,meatcutters,storekeepers,waitresses,and dish-washers. We believe that these employees have interests re-lated to those of other employees in the unit. We shall there-fore include them therein.5Fire Department EmployeesThere are about 22 firemen. Their primary duty is to beavailable to render aid in case of airplane accidents. They arenormally stationed adjacent to landing strips while flying is inprogress. In addition, they repair, inspect, replace, service,and seal all fire extinguishers on the base, including those inaircraft.They also help maintain the high octane gasolinestorage tanks. We find that these firemen are not guards withinthe meaning of the Act and shall include them in the unit.;a The parties stipulated to the exclusion of the following classifications of employees:Academic director, assistant academic director, academic instructors, job training instruc-tors, chief dispatcher, assistant chief dispatcher, chief parachute rigger, tower operator,assistant tower operator, meteorologists, aircraft inspectors, pilot instructors, Link traininginstructors,flying safety supervisors, club employees, PX employees, iefr'.geration andelectronics engineer, clerk in security department, and secretary to the supply manager.40n June 4, 1952, the Petitioner entered into a consent-election agreement covering a unitsubstantially like that requested by the Employer. The results of the election were set asidebecause of the conduct of the Employer. The Petitioner subsequently withdrew its petitionand filed the present one. An agreement of the parties on an appropriate unit for the purposesof a consent election is not binding on the Board in a later proceeding, when the unit issue islitigated.Memphis Cold Storage Warehouse Company, 91 NLRB 1404.5 Hawthorne School of Aeronautics, 98 NLRB 1098. The partiesagreethat the chief steward,chef, and junior chef are supervisors within the meaning of the Act. The parties agreed to theexclusion of club and PX employees. The Employer did so because individuals working inthese establishments are not its employees.,Hawthorne School of Aeronautics, supra. The parties have agreed that the fire marshal,shift commanders, assistant shift commanders, and crew chief lieutenants are supervisors., 308DECISIONSOF NATIONALLABOR RELATIONS BOARDClerical EmployeesStenographer in base engineer's office: This individual, alsoknown as a work order clerk,shares an office with the assistantbase engineer.She receives messages about things that gowrong about the base andprepares requisitions for correctionalwork to be done, which she gives or sends to the appropriateforeman.She also maintains personnel files for employees inher department and types letters for the base engineer. Aboutthree-fourths of her time is spent filing and typing.Clerk in mess operations department:This person has anoffice adjacent to that of the chief steward,who is in charge ofmess operations department.She types menus after consulta-tion with the chef, prepares requisitions for supplies from thesupply department,writes letters to off-base suppliers, andprepares weekly inventories by checking food stores in therefrigerator storehouse.Clerk-typist in motor pool office:This employee works inthemotor pool office together with the supervisor of groundtransportation.His primary function is to dispatch vehicles.He also maintains records of work performed on vehicles,keeps a daily record of vehicles dispatched,and issues triptickets.Time clerks in aircraft time section:There are seven timeclerks who work in the office of the chief aircraft inspector inthe parts,labor,and maintenance hangar.They work from5 p.m. to 1:30 a.m., performing clerical work on plane logbooks.One time clerk works during the day keeping historical recordsof aircraft and engines.The clerks who work during eveninghours are supervised by an aircraft inspector,the day timeclerk is supervised by the chief aircraft inspector.Senior stenographer to director of aircraft maintenance:This employee works in the office and under the supervision ofthe director of aircraft maintenance.He maintains variousrecords pertaining to personnel,aircraft,and supply matters.He also handles confidential correspondence of the directorrelating to the wage level or wage conditions of hourly paidemployees in the department.Clerks in stock record section of supplydepartment- Thestock record section is located in the supply office building. Itis in charge of a stock control technician.The clerks in thesection maintain a cardex recordkeeping system of all suppliesand equipment on the base.They also type supply requisitions.Clerk-typist in building 741: This clerk shares a smalloffice with the warehouse foreman in building 741. She main-tains supply records and also handles issuance of some lumberand building materials.Her work had previously been done bya storekeeper,an agreed inclusion in the unit.Clerk-typist in building742: This individual works in thereceiving section of warehouse building 742. She works in anoffice together with the supervisor in charge,two militaryairmen,and a supply and receiving clerk.She controls thevouchers for the receipt of property,prepares bills of lading,the information for which she receives from storekeepers, ANDERSON AIR ACTIVITIES309receiving clerks, and in-checkers, and gathers information toprepare monthlysummariesof property handled.Technical order distributor in supply department: Thisindividualworks in the aircraft maintenance office togetherwith an officer and a group ofsergeants.She requisitions anddistributes technical orders, stock catalogues of Air Forcematerial, and special publications.Stenographer- clerk in flying safety section: The stenog-rapher-clerk in this sectionsharesan o ice in the baseoperations building with two flying safety supervisors, who areexcluded from the unit. The safety supervisors are concernedwith flight safety matters. The stenographer-clerk notifies thesafety supervisors of accidents, and types their accident investi-gation and other reports.Clerk in link training section: This clerk works in the officeof the chief link training instructor. She acts as secretary tothe chief link training instructor, types requisitions for sup-plies,maintains supply and other files, and schedules cadetsfor appointments with link training instructors.Clerks inacademic section:The academicsection givesacademic training to cadets and on-the-job-training to me-chanics. In connection with the schoolwork, the clerks in thissection type course and study outlines and examinations, recordgrades of students, and mimeograph material for the entirebase.PBX and switchboard operators: The switchboard is locatedin a locked section of the administration building. The operatorshandle all telephone, teletype, and Western Union communica-tions. They also coordinate the crash system. They are super-vised bya senior operator.Mail clerks: There are two clerks working in the base postoffice.They sort mail, keep records of location of personnel,and rent post office boxes owned by the Employer.Messenger: The messenger drives a truck with which hepicks up and delivers mail at the post office in the city ofMalden, Missouri. He also helps the mail clerks with sortingofmail, delivers the mail throughout the base, and collectsand delivers interoffice communications and papers.Time clerks in airfield operations department: The students'time section, which is supervised by the chief dispatcher, islocated in the base operations building. The time clerks in thissection keep the flying time records of students and instructors.They obtain their information from dispatch sheets turned inby thedispatchers.Dispatchers: The dispatchers work in blisters located alongthe flight line. Their major duty relates to the proper utilizationof aircraft by students and instructors. The dispatchers alsokeep records of student flying activities. They issue to flyerssuch equipment as radio headsets, seat cushions, and flash-lights for night flying.We find that, of the foregoing clerical employees, the fol-lowing are either office clerical employees or have interests283230 0 - 54 - 21 310DECISIONSOF NATIONAL LABOR RELATIONS BOARDlinking them to such employees:T Stenographer in base en-gineer's office, time clerks in aircraft time section, seniorstenographer to director of aircraft maintenance, clerk-typistinmotor pool office, dispatchers,8 clerks in stock recordsection of supply department, technical order distributor insupply department, stenographer-clerk in flying safety section,clerk in link training section, clerks in academic section,PBX and switchboardoperators,mail clerks, and time clerks inairfield operations department. We. shall exclude them from theunit.111We find that the following are plant clericals and shall in-clude them in the unit: Clerk in mess operations department,clerk-typist in building 741, clerk-typist in building 742, andmessenger.We find that the following employees constitute aunt appro-priate for the purposes of 'collective bargaining within themeaning of Section 9 (b) of the Act:All employees of the Employer at the Malden Air Base,Malden,Missouri,includingmess-operations departmentem-ployees, fire department employees, clerk in mess operationsdepartment, clerk-typist inbuilding 741, clerk-typist inbuilding742, and messenger, but excluding office clerical employees,academic director,assistant academic director,academicinstructors,job training instructors,draftsman,chief dis-patcher, assistant chief dispatcher, chief parachute rigger,hangar chief, assistant line chief, foreman-mechanic, chieftime clerk,tower operator, assistant tower operator, mete-orologists,aircraft inspectors,pilot instructors,link traininginstructors,flying safetysupervisors,club employees, PXemployees,refrigeration and electronics engineer,clerk insecurity department, secretary to supply manager, chiefsteward, chef, junior chef, fire marshal, shift commanders,assistantshiftcommanders,crew chief lieutenants,stenog-rapher in base engineer's office, time clerks in aircraft timesection, senior stenographer to director of aircraft main-tenance, clerks in stock record section of supply department,technical order distributor in supply department, stenographer-clerk in flying safety section, clerk in link training section,clerks in academic section, PBX and switchboard operators,mail clerks, time clerks in airfield operations department,clerk-typist in motor pool office, dispatchers,guards, pro-fessional employees,and supervisors as defined in the Act.9[Text of Direction of Election omitted from publication.]7 Hawthorne School of Aeronautics.supra8Auto Transports,Inc., 100 NLRB 272.9 There is a hospital on the base which, at the time of the hearing,was staffed by Air Forceand civil-service employees,except for a janitor who is furnished by the Employer. TheEmployer expects to take over the operation of the hospital,but the date of takeover and thetable of organization have not been established.In these circumstances,we are not presentlyable to make any determination of the unit of placement of employees who may be employedin the hospital in the future.The hospital janitor, as an employee of the Employer,is includedin the unit.